The following opinions were filed June 20, 1901:
BaRdeeh, J.
Two reasons are urged why the order appealed from should he reversed: (1) The territory sought to he incorporated does not contain the requisite population; (2) it does not appear that a majority of the ballots given at the meeting of the electors to determine the question of incorporation had thereon the word “Tes,” as required by sec. 865, Stats. 1898.
1. A determination of the first proposition calls for a construction of sec. 854, which reads as follows:
“Any part of any town or towns, not less than one half square mile in area and not included in any village and all lying in the same county, which shall contain a resident population of not less than three hundred persons thereon, or any part of any town or towns, not less than one square mile in area and not included in any village and lying in two adjoining counties and which shall contain a resident population of at least four hundred persons to every square mile thereof, may, upon compliance with the conditions of this chapter, become incorporated as a village . . .
The theory of relators’ counsel is that a fair construction of the section requires that there should be at least 300 persons on each-half square mile of territory incorporated, or that there must be at least 400 persons to every square mile thereof. To secure this construction, he insists that the words “and which shall contain a resident population of at least four hundred persons to every square mile thereof” *402constitute a modifying clause, and relate to. and modify both! disjunctive parts of tbe subject. ■ lie admits tbe general rule tbat a qualifying or limiting clause in a statute is to be referred to tbe next preceding antecedent, but be insists tbat to do so in this case would violate tbe evident purpose of tbe legislature. Black, Interpretation of Laws, 150. We are not convinced tbat tbe situation demands any sucb forced and unnatural construction. Tbe section as a whole seems plain and easy of interpretation. We will not' attempt to defend tbe legislative policy therein expressed. It may be tbat it would have been wiser to have, placed a limit upon tbe amount of territory tbat might be included in tbe proposed corporation, and to have enacted more definite limitations as to density of population therein; but we cannot say tbat tbe failure to do so violates any provision of tbe constitution, or renders the law so unreasonable as to be void. Tbe constitution gives tbe power and makes it tbe duty of tbe legislature to provide for tbe incorporation of cities and villages, and to restrict their power in certain directions (sec. 3, art. XI), but it does not attempt to prescribe any limitations as to size or density of population. Regulations in tbat regard rest with the legislative branch of tbe government, and generally tbe courts must accept its will as manifested in statutes enacted covering tbe subject. A brief discussion of this subject may be found in Smith v. Sherry, 50 Wis. 210, which bolds tbat tbe territory of sucb organizations must be contiguous. Turning now to tbe statute under consideration, we find tbat tbe legislature has said tbat any part of any town or towns lying in tbe same county, not less than one-half square mile in area, may be organized or become incorporated as a village, provided it shall contain not less than 300 persons thereon. If tbe territory lies in two adjoining counties, then it must be not less than one mile square in area, and contain a resident population of at least 400 persons to every square mile. Tbe fact tbat there are no restrictions as to' density of *403population as to territory -wholly contained in one connty, "beyond the required 300, does not make the act void, although it may be sufficient to impeach the legislative policy in the minds of its critics. We are unable to find any support to the theory contended for in the history of this legislation, or by reference to see. 861. That section merely requires the court to be satisfied that the population, “in number and in proportion to quantity of land therein required” "by sec. 854, is found upon the territory sought to be incorporated. He so found in this case, and thus the demands of the law have been met.
2. Counsel for the relators assumes that, because the certificate of the inspectors recites that ninety-one votes were ■cast by the electors of the district, the subsequent finding that only forty-four ballots had thereon the word “Yes” shows ■affirmatively that the majority required by sec. 865 were not in favor of incorporation. This, however, is not a fair construction of the certificate. The first statement is but a recitation of the number of voters who exercised the privilege of voting. That which follows is the finding and determination of the inspectors upon the canvass of the votes cast. They definitely find that eighty votes were cast, forty-four of which were in favor of incorporation. In absence of allegation to the contrary, we must assume that the excess of votes over eighty were rejected for some valid reason. The law makes the regulations applicable to the election of town officers and the canvass of votes at a town meeting apply to ■such an election. If any of the ballots cast were illegal, as where several are folded together, it was their duty to reject them. The presumption is that they performed their duty according to law. So, when they found and determined that there were only eighty ballots cast, we must assume that the excess were illegal and properly rejected. The finding must prevail over the recitation of fact, and the integrity of the election be sustained, unless impeached upon some legal *404grounds. Tbe majority of the ballots necessary under sec-865 to determine tbe question of incorporation must be construed to mean tbe majority of tbe legal ballots cast on the-proposition. Sucb was long ago established as tbe rule at tbe election of officers (State ex rel. Holden v. Tierney, 23 Wis. 430), and nothing is apparent in .the section referred to to indicate that a different rule should be applied to tbe situation under consideration. Tbe majority required is not of’ those who vote or attempt to vote, but a majority of tbe legal ballots cast, as shown by tbe canvass of tbe inspectors. Tbe record showing sucb majority to be in favor of tbe project of incorporation, it must stand until overturned or impeached in a proper way.
By the Court. — Tbe order appealed from is affirmed.
Cassoday, O. T.
Sec. 854, Stats. 1898, is copied into tbe opinion of my brother BabdbbN in this case. That section is a literal copy of sec. 7, cb. 287, Laws of 1897. It provides for tbe incorporation of two classes of villages; tbe first containing “not less than one-balf square mile in area . . . and all lying in tbe same county,” and tbe second containing “not less than one square mile in area . . . and lying in two adjoining counties.” Tbe precise question presented is whether tbe words which follow relate back and qualify tbe first class as well as tbe second class. Sucb qualifying-words are as follows:
“And which shall contain a resident population of at least four hundred persons to every square mile thereof, may, upon compliance with the conditions of this chapter, become incorporated as a village,” etc.
Unless it does so relate back to tbe first class, it is obvious that, by the terms of that section, tbe only limitation on the area of a village where all tbe territory is situated in tbe same county is that it shall not be less than half a square mile, and the only condition as to population is that it shall' *405contain not less than 300 resident population. In other words, if it contains 300 resident population, it may include ¡any number of square miles of territory, provided only that ¡such territory is all included in the same county. Such an absurd result should not be sanctioned unless the language of the statute imperatively requires it. If the language of the statute is fairly open to construction, then the words “a resident population of at least 400 persons to every square mile thereof” should' apply to the first class, where the territory is all in the same county, as well as to the second class, where the territory is “in two adjoining counties.” Certainly the reason for the one is just as persuasive as it is for the other. It is a cardinal rule of construction that words are to be interpreted with reference to the general scope and object of the statute. Thus, it has been held by the highest court in England:
“Where the main object and intention of a statute are clear, it must not be reduced to a nullity by the draftsman’s unskillfulness or ignorance of law, except in the case of necessity or the absolute intractability of the language used.” Salmon v. Duncombe, 11 App. Cas. 627, followed in Manitowoc Co. v. Truman, 91 Wis. 12; Somo L. Co. v. Lincoln Co. 110 Wis. 286; State v. Shove, 96 Wis. 9.
In this last case the language of a leading case in New York (Coster v. Lorillard, 14 Wend. 297) is quoted, as follows :
“In construing statutes, the usual and proper mode is to ■ascertain the intention of the legislature from the language they have used, connectéd with the state of the law on the same subject anterior to the passage of the statute. When the courts know for what particular mischief the legislature intended to provide a remedy, it is their duty so to construe the statute as most effectually to suppress the mischief and ■advance the remedy.”
So it was held in this state thirty years ago:
“The true rule for the construction of statutes is to look to the whole and every part of the statute, and the apparent *406intention derived from tbe whole, to the subject-matter, to. the effects and consequences, and to the reason and spirit of the law, and thus to ascertain the true meaning of the legislature, though the meaning so ascertained may sometimes, conflict with the literal sense of the words.” Harrington v. Smith, 28 Wis. 43, followed in State ex rel. Heiden v. Ryan, 99 Wis. 128.
“Where the intent of a statute is manifest, effect should be-given to that, rather than to the letter.” Haentze v. Howe, 28 Wis. 293.
So it is said to be “a fundamental rule in the construction of statutes so to interpret their language, if possible, as to-give them some force and effect; and, where the construction is elliptical, the words which are obviously necessary to com-•píete the sense will be supplied.” Nichols v. Halliday, 27 Wis. 406.
By examining the prior legislation on the subject, and' keeping in mind the object thereby sought to be attained, the construction of the statute in question would seem to be-very plain. For many years there was no ’authority to incorporate a village upon territory of two adjoining counties.. Thus, the statutes of 1849 declared:
“Any part of any town or towns, not included within any incorporated village, and containing a resident population of' not less than three hundred persons, and if it shall include-within its boundaries a territory of more than one.square mile-in extent; containing a resident population of at the rate of not less than three hundred persons to every square mile of’ territory included within such boundaries, may be incorporated as a village under the provisions of this chapter.” Sec. 1, ch. 52, B. S. 1849.
The same section was carried forward into the Revised' Statutes of 1858 (ch. 70, sec. 1). The statute of 1872 provided that no village should be incorporated which contained' less than five -hundred resident population, and that if it should include within its boundaries a territory of more than one square mile, then it should contain “a resident popula*407tion of not less than three hundred persons to every square mile of territory included within such boundaries.”’ Sec. 1, ch. 188, Laws of 1872. The revision of 1878 declared:
“Any part of any town or towns not less than one square mile in area, and not included in any village, and all lying in the same county, which shall contain a resident population of at least five hundred persons, and not less than three hundred persons to every square mile thereof, may . . . become incorporated as a village,” etc. Sec. 854, R. S. 1878.
In 1880 that section was amended so as to read:
“Any part of any town or towns not less than one square mile in area and not included in any village, and lying in the same county, or in two adjoining counties, which shall contain a resident population of at least four hundred persons, and not less than three hundred persons to every squarg mile thereof, may . . . ■ become incorporated as a. village,” etc. Sec. 1, ch. 203, Laws of 1880.
That was the first attempt to authorize the incorporation of a village “in two adjoining counties.” In the following year the legislature professed to amend that section by striking out the words “one square mile,” and inserting in place thereof the words “one-half square mile,” hut added “so that said section will read as follows” (sec. 854) :
“Any part of any town or towns not less than one-half square mile in area, and not included in any village, and all lying in the same county, which shall contain a resident population of not less than three hundred persons thereon, may •. . . become incorporated as a village,” etc. Oh. 92,' Laws of 1881.
Whether that operated to repeal the former statute on the subject, not therein re-enacted, it is unnecessary here to determine, since it is obvious that by sec. 7, ch. 287, Laws of 1897, the legislature intended to’ revive-, re-enact, and continue all the essential provisions of sec. 854, R. S. 1878, as amended by ch. 203, Laws of 1880. True it allowed a village of “not less than one-half square mile in area,” where the territory was all in the same county, instead of “one square *408mile,” but it revived and continued tbe authority to incorporate a village “not less than one square mile in area . . . lying in two adjoining counties.” In tbe act of 1880 there is no room for doubt but that the qualifying words, “which shall contain a resident population of at least four hundred persons, and not less than three hundred persons to every square mile thereof ” applied not only to a proposed village “in two adjoining counties,” but also to a proposed village in one county. Why should not the qualifying words found in sec. 7, ch. 287, Laws of 1897, “which shall contain a resident population of at least four hundred persons to every square mile thereof,” also apply to a proposed village wholly in one county, as well as to a proposed village “in two adjoining counties” ? The words, “may, upon compliance with the conditions of this chapter, become incorporated as a village,” which immediately follow, certainly do relate back to a proposed village wholly in one county, as well as to a proposed village in two adjoining counties. The reason for holding that such qualifying words do relate back to a proposed village ip, one county is equally potent. True, the arrangement of the words employed, and the punctuation, are not as well calculated to secure such construction as they might have been. But punctuation is not to be regarded in construing a statute. Browne v. Turner, 174 Mass. 150; In re Gyger’s Estate, 65 Pa. St. 311. In this last case it was held:
“In construing a statute, the plain, common-sense interpretation of the words should be adhered to, rather than to apply refined technical rules of grammar.”
See, also, Sedgwick, Construction of Stat. & Const. Law (2d ed.), 225.
“The correct rule of interpretation is,” said Mr. Justice Watub, speaking for the whole court, “that, if divers statutes relate to the same thing, they ought all to be taken into consideration in construing any one of them; and it is an established rule of law that all acts in pari materia are to be taken together, as if they were one law. If a thing contained in a *409•subsequent statute be within the reason of a former statute, it shall be taken to be within the meaning of that statute; .and, if it can be gathered from a subsequent statute in pari materia what meaning the legislature attached to the words of a former statute, they will amount to a legislative declaration of its meaning, and will govern the construction of the first statute.” U. S. v. Freeman, 3 How. 564, 565.
In another case in the same volume it is held:
“In affirmative statutes, such parts of the prior as may be incorporated into the subsequent statute, as consistent with it, must be considered in force.” Daviess v. Fairbairn, 3 How. 636.
In this state the rule seems to be well settled that where a •statute has been repealed, and then wholly or partially reenacted, such re-enacted portion of the statute will be regarded as a continuation of the old statute. Fullerton v. Spring, 3 Wis. 667; Laude v. C. & N. W. R. Co. 33 Wis. 640; Glentz v. State, 38 Wis. 549; Scheftels v. Tabert, 46 Wis. 439; Gilkey v. Cook, 60 Wis. 133; State ex rel. Rochester v. Board of Sup’rs of Racine Co. 70 Wis. 543; Cox v. North Wisconsin L. Co. 82 Wis. 141. In view of the .several provisions of the statutes cited, it seems to me to he in violation of the rules of construction quoted to hold that a village may be created with a resident population of •only 300 persons, scattered over several square miles of territory, provided it is all in one county, but, if the territory is in two adjoining counties, then it must “contain a resident population of at least four hundred persons to every square ■.mile thereof.” But there is another reason why see. 854, Stats.' 1898, should be construed as I have contended; and that is that sec. 14, ch. 287, Laws of 1897, copied into sec. 861, Btats. 1898, provides:
“If the court, after such hearing, shall be satisfied of the •correctness of any such survey or resurvey and census, that all the requirements of the statutes have been complied with, .and that such territory as is proposed to be included con*410tained, at tbe time sucb census was first or subsequently taken, the population in number and in proportion to the quantity of land therein required in sec. 7 [sec. 85b Stats. 1595] of this act, it shall make an order declaring that such territory . . . shall be an incorporated village,” etc.
Such language is appropriate when applied to a proposed village in two adjoining counties, but is without significance-when applied to a proposed village with 'one, two, three, or more square miles of territory, all situated in the same-county, as construed by the majority of the court; but with the qualifying words, “which shall contain a resident population of at least four hundred persons to every square mile thereof,” applied to such proposed village, situated wholly in. one county, it is significant and harmonious. ■
A motion for a reheating was granted September 24, 1901,. and the cause was re-argued February 1, 1902.
For the appellants there was a brief by Timlin, Glicksman & Conway, and oral argument by W. H. Timlin. They contended, inter alia, that sec 3, art. XI, Const., taken in connection with sec. 23, art. IV, thereof, prohibits the legislature from enacting any law whereby, without any distinction based on density of population or other substantial basis: of classification, the inhabitants of any area may at will remain under the town government or come in under the-village government. C. & N. W. Ry. Co. v. Oconto, 50 Wis. 189; Enterprise v. State ex rel. Atty. Gen. 29 Fla. 128; State ex rel. Shumway v. Bennett, 29 Mich. 451; 1 Dill. Mun. Corp. (4th ed.), § 183; Fleta, Lib. 6, Cap. 51; Co. Litt. 115b, 1 Bl. Com. 115; Enfield v. Jordan, 119 U. S. 684; Russell v. Detroit Mut. F. Ins. Co. 80 Mich. 407; Borough of West Philadelphia, 5 Watts & S. 281; Cooley, Const. Lim. (5th ed.), 78 (notes 2, 3), 210, 211; State. ex rel. Childs v. Minnetonka, 57 Minn. 526; State ex rel. Childs v. Fridley Park, 61 Minn. 146; State ex rel. Hammond v. Dimond, 44 Neb. 154; State ex rel. Loy v. Mote, 48 *411Neb. 683; Page v. Allen, 98 Am. Dec. 272; State ex rel. La Valle v. Sauk Co. 62 Wis. 376; Rooney v. Milwaukee Co. 40 Wis. 23; State ex rel. McCurdy v. Tappan, 29 Wis. 664; State ex rel. Walsh v. Dousman, 28 Wis. 541; State ex rel. Keenan v. Milwaukee Co. 25 Wis. 339; State ex rel. Peck v. Riordan, 24 Wis. 484; State ex rel. Atty. Gen. v. Boyd, 19 Nev. 43; Singleton v. Eureka Co. 22 Nev. 911; Bloss v. Lewis, 109 Cal. 493; McClesky v. State, 4 Tex. Civ. App. 322; County Comm’rs v. Bladensburg, 51 Md. 465; State v. Eidson, 76 Tex. 302; Judd v. State, 62 S. W. Rep. 543.
Dor the respondents there was a brief by Simon Gillen, attorney, and Burr W. Jones, of counsel, and oral argument by Mr. Gillen and Mr. Jones.
The following opinions were filed February 18, 1902: